Citation Nr: 1507996	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-09 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for cold urticaria and hives.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from August 1996 to March 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Board remanded the claim for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary prior to final adjudication of the Veteran's claim for increase for his service-connected cold urticaria and hives.  

The Board remanded this claim in November 2012 for further development - namely, to obtain a copy of any outstanding records pertinent to the claim and for a VA examination to determine the nature and severity of the Veteran's cold urticaria and hives disability.  A copy of the remand was sent to an old address of record and subsequently returned to VA as undeliverable.  It was subsequently resent to what is presumably the Veteran's correct address of record in December 2012 as it was not subsequently returned to VA as undeliverable and the address was shown as the Veteran's current address in a November 2012 VA examination request.  

In correspondence dated November 15, 2012, which was also sent to an old address of record and returned to VA as undeliverable on December 4, 2012, the AMC requested that he complete and return enclosed VA Form 21-4142, Authorization and Consent to Release Information, for any additional treatment records not already associated with his claims file for each private physician who had treated him for cold urticaria and hives so that VA could obtain any such records.  The letter also requested that he identify any ongoing VA treatment he had received for cold urticaria in an enclosed VA Form 21-4138, Statement in Support of Claim.  Unfortunately, there is no indication that the November 2012 letter was sent to the Veteran's correct address of record.  The Board observes that a C&P Exam Detail Report printed on November 15, 2012, contains a different address for the Veteran.  

Significantly, the report of a December 2012 VA examination documents the Veteran's continued report of relevant VA and private treatment received for his cold urticaria and hives disability which have not yet been obtained or associated with the claims file for review.  

Similarly, the AMC mailed a copy of the February 2013 Supplemental Statement of the Case (SSOC) to the Veteran's old address on February 25, 2013.  It was returned to VA as undeliverable on April 1, 2013.  There is no indication that the February 2013 SSOC was sent to the Veteran's current address of record.

In an effort to ensure that all reasonable attempts have been made to ensure that all relevant evidence has been obtained, the Board finds that a remand is necessary to afford the Veteran an opportunity to identify any relevant records that have not yet been associated with the claims file for review.  

Finally, report of the December 2012 VA examination documents the Veteran's report that he was seen by an allergist for his cold urticaria and hives at the Pittsburgh VAMC in October 2006 and that a follow-up appointment was given; however, VA treatment records from the Pittsburgh VAMC have not been obtained or associated with the claims file for review. 

Accordingly, the case is REMANDED for the following action:

1. Perform all development action necessary to confirm the Veteran's current contact information and mailing address, to include confirming any necessary updates to VA databases.  All attempts to confirm this information should be properly documented in the claims file.  

2. Mail a copy of the February 2013 SSOC to the Veteran and request that he provide information sufficient to enable VA to obtain all outstanding pertinent post-service VA and non-VA treatment records pertaining to his service-connected cold urticaria and hives disability dating since May 2006.  He should specifically be requested to submit authorization necessary to obtain all records of private treatment and allergy testing from Dr. R., a private allergist located in Altoona, as alluded to in report of the December 2012 VA examination.  After securing any necessary authorization from the Veteran, obtain all identified records.  The Veteran should also be notified that he may alternatively submit records of any relevant treatment to VA for review.  

Regardless of the Veteran's response to any request for assistance in obtaining records, obtain relevant VA treatment records from the Altoona VAMC since November 2012 and the Pittsburgh VAMC since May 2006.  

All records requests and responses received must be associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

3. After completion of any action deemed appropriate in addition to that requested above, readjudicate the claim.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided a SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

